       Case 1:04-cv-00814-RCL Document 359-1 Filed 03/01/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

ROGER HALL, et al.,                       )
                                          )
       Plaintiffs,                        )
                                          )
       v.                                 )      Civil Action No. 04-814 (RCL)
                                          )
CENTRAL INTELLIGENCE AGENCY,              )
                                          )
       Defendant.                         )
                                          )

                                          ORDER

       Upon consideration of the Plaintiffs' Consent Motion for Enlargement of Time Within

Which to File Motion to Reconsider the Court's November 30, 2020, Order and Judgment, until

March 30, 2021, it is hereby

       ORDERED that the Motion is GRANTED; and it is further

       ORDERED that plaintiffs shall have until March 30, 2021, to submit their Motion to

Reconsider the Court's November 30, 2020 Order.

       Date: March             , 2021.


                                          Royce C. Lamberth
                                          United States District Judge
